Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 1 of 23 - Page ID#: 424




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                      CENTRAL DIVISION
                                         LEXINGTON

      BLC LEXINGTON SNF, LLC d/b/a                   )
      BROOKDALE RICHMOND PLACE SNF,                  )
      et al.,                                        )
                                                     )          No. 5:19-CV-376-REW-MAS
           Plaintiffs,                               )
                                                     )
      v.                                             )              OPINION & ORDER
                                                     )
      JIM CRAIG, as Administrator of the Estate      )
      of Dennis Ray Craig,                           )

           Defendant.
                                            *** *** *** ***

            This case centers on the late Dennis Craig’s stays at a Lexington skilled nursing facility.

  Before the Court are Defendant’s motion to dismiss, Plaintiffs’ motion to compel arbitration and

  enjoin Defendant from continuing his state action against them, and Defendant’s motion to strike

  the motion to compel. For the following reasons, the Court rejects the dismissal effort, denies the

  motion to strike, compels arbitration, and enjoins Defendant from litigating in the underlying state

  court proceeding.

  I.        BACKGROUND

            On August 16, 2019, Dennis Ray Craig1 filed an action in the Fayette Circuit Court

  complaining of the care he received at Brookdale Richmond Place SNF. DE 1-2. Craig sued the

  facility where he was a resident, numerous entities involved “in the ownership, operation,

  management, control, licensing and/or service provided for the facility during [Craig’s]


  1
   Craig died during the pendency of the state court action. See DE 7 ¶¶ 4–5 (First Amended
  Complaint “add[ing] Jim Craig, as Administrator of the Estate of Dennis Ray Craig, as the proper
  Defendant”). The Court throughout refers to Jim Craig as Defendant and Dennis Ray Craig as
  Craig.


                                                     1
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 2 of 23 - Page ID#: 425




  residency,” and the alleged alter ego(s) of the facility. See id. ¶¶ 5–19, 25. Craig also joined several

  individual managers or officers of the named entities and several facility administrators. See id. ¶¶

  20–24, 26–28. The complaint charged all targets with negligence and violations of both the long-

  term care residents’ rights and the Consumer Protection Act, and further sought punitive damages.

  See id. ¶¶ 53–55.2

         The state court defendants answered and asserted that Craig’s claims were subject to a

  binding arbitration agreement. DE 15-3 at 2. Several days later, four of the entity defendants

  (collectively, Brookdale) in the state court matter initiated this action as federal plaintiffs. See DE

  1; DE 7.3 The complaint alleged that, in order to be admitted to Brookdale Richmond Place SNF,

  Craig had signed an admission agreement and that the agreement included an arbitration clause.

  DE 7 ¶¶ 6, 17. The clause states, in relevant part:

         Any and all claims or controversies arising out of, or in any way relating to, this
         Agreement or any of your stays at the Provider, excluding any action for
         involuntary transfer or discharge or eviction, and including disputes regarding
         interpretation, scope, enforceability, unconscionability, waiver, preemption and/or
         violability of this Agreement, whether arising out of State or Federal law, whether
         existing or arising in the future, whether for statutory, compensatory or punitive
         damages and whether sounding in breach of contract, tort or breach of statutory
         duties, irrespective of the basis for the duty or the legal theories upon which the
         claim is asserted, shall be submitted to binding arbitration, as provided below, and
         shall not be filed in a court of law. The parties to this Agreement further
         understand that a judge and/or jury will not decide their case.

  DE 1-1 at 11–12 (emphasis in original). Relying on this clause, Brookdale sought to compel

  arbitration and enjoin Defendant from pursuing his claims in state court. See DE 7 ¶¶ 28–36.

  Brookdale asked the Court to stay this matter until the arbitration concludes. See id. ¶ 6.




  2
    These counts span more than ten pages (and are far beyond three paragraphs), but there are
  typographical errors in the paragraph numbers; for example, Count II concludes with paragraph
  64, but Count III begins with paragraph 27. There is no Count VII.
  3
    The First Amended Complaint (DE 7) is the operative one.


                                                     2
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 3 of 23 - Page ID#: 426




         Defendant moved to dismiss the federal action, citing Rules 12(b)(1) and 12(b)(6) and

  arguing that the admission agreement is ineffective and unenforceable. See DE 15 at 3–4. The

  dismissal motion also requested that the Court abstain from exercising jurisdiction and dismiss the

  federal action in favor of the underlying state case. See id. at 8. Brookdale then moved to compel

  arbitration and enjoin Defendant from continuing to litigate the claims. See DE 19. Defendant

  responded and separately asked the Court to strike Brookdale’s motion to compel. See DE 20; DE

  21. The matter is (more than) fully briefed and ripe for consideration. See DE 17; DE 18; DE 21;

  DE 23; DE 24; DE 25.

                                                *****

         First, some housekeeping. The Court begins by addressing Defendant’s motion to strike

  (DE 20). In Defendant’s view, Brookdale’s motion to compel arbitration and enjoin Defendant is

  not a motion at all; rather, the filing is an untimely supplemental response to the motion to dismiss.

  See DE 20 at 2. Defendant notes the similarity between Brookdale’s response (that is, the one

  styled as a response) and Brookdale’s motion to compel. See id. at 3–4 (“In fact, many of the

  arguments in Plaintiff’s Motion to Compel are directly lifted, word-for-word, from their own

  Response to Defendant’s Motion to Dismiss [DN 17].”). For support, Defendant cites LR 7.1(c)

  (imposing a twenty-one-day response deadline) and attaches authority standing for the proposition

  that the Court may strike untimely responses. See DE 20 at 2–3; DE 20-1; DE 20-2; DE 20-3; DE

  20-4; DE 20-5.

         According to Brookdale, another rule controls: Rule 7(b), which provides that “[a] request

  for a court order must be made by motion.” Fed. R. Civ. P. 7(b)(1). See DE 24 at 1–2. Brookdale

  observes that a ruling on Defendant’s motion to dismiss would maintain the case but not result in

  an order compelling arbitration. Id. Additionally, this same sequence—a motion to dismiss a

  complaint seeking to enforce an arbitration agreement followed by a motion to compel


                                                    3
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 4 of 23 - Page ID#: 427




  arbitration—has occurred in other cases. See id. at 2 (citing BLC Lexington SNF, LLC v. Oatis,

  Civil Action No. 5:19-284-DCR, 2019 WL 6221006 (E.D. Ky., November 20, 2019); Brookdale

  Senior Living, Inc. v. Caudill, Civil Action No. 5:14-098-DCR, 2014 WL 3420783 (E.D. Ky., July

  20, 2014)).

         At bottom, the parties’ skirmishing relates to one central issue: whether this dispute is

  arbitrable. Ruling on Defendant’s motion to dismiss alone would have prompted the Court to

  answer that question. In a sense, Defendant’s and Brookdale’s motions are opposite sides of a coin,

  turning on the Court’s resolution of the arbitrability question. But, perhaps Brookdale is correct to

  point out that such a ruling would not necessarily have yielded the sought compulsion and

  injunctive relief. In any event, there is nothing procedurally improper about Brookdale requesting,

  by motion, an order that naturally flows from a ruling on the validity of the agreement.4 Repeating

  substantial portions of one’s arguments in various filings—motions and responses—does not make

  for the most economical litigation or pleasurable reading experience,5 but nor does it here provide

  justification to strike Brookdale’s filing as untimely. Accordingly, the Court denies Defendant’s

  motion to strike and below considers (and ultimately grants) Brookdale’s motion to compel.




  4
    Defendant complains about the timeliness of the filing if construed as a response. He does not,
  however, assert waiver, which could persuade the Court (under certain circumstances) to reject a
  belated request for arbitration. See Solo v. UPS Co., 947 F.3d 968, 974–75 (6th Cir. 2020)
  (“[A]lthough ‘we will not lightly infer a party’s waiver of its right to arbitration,’ we may find
  waiver if a party (1) ‘tak[es] actions that are completely inconsistent with any reliance on an
  arbitration agreement; and (2) “delay[s] its assertion to such an extent that the opposing party
  incurs actual prejudice.”’”). Brookdale plainly has not waived its right to arbitration.
  5
    Defendant may be equally guilty on this score. Compare DE 15, with DE 21.


                                                   4
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 5 of 23 - Page ID#: 428




  II.    STANDARDS

         A. Rule 12(b)(1)

         “Where subject matter jurisdiction is challenged pursuant to Rule 12(b)(1), the plaintiff has

  the burden of proving jurisdiction in order to survive the motion.” Moir v. Greater Cleveland Reg’l

  Transit Auth., 895 F.2d 266, 269 (6th Cir. 1990). “A facial attack on the subject-matter jurisdiction

  alleged in the complaint questions merely the sufficiency of the pleading. When reviewing a facial

  attack, a district court takes the allegations in the complaint as true, which is a similar safeguard

  employed under 12(b)(6) motions to dismiss.” Gentek Bldg. Prods. v. Sherwin-Williams Co., 491

  F.3d 320, 330 (6th Cir. 2007).

         B. Colorado River Abstention

         “Generally, as between state and federal courts, the rule is that ‘the pendency of an action

  in the state court is no bar to proceedings concerning the same matter in the Federal court having

  jurisdiction[.]’” Colo. River Water Conservation Dist. v. United States, 96 S. Ct. 1236, 1244

  (1976). But, “[c]onsiderations of judicial economy and federal-state comity may justify abstention

  in situations involving the contemporaneous exercise of jurisdiction by state and federal courts.”

  Romine v. Compuserve Corp., 160 F.3d 337, 339 (6th Cir. 1998) (internal citation omitted). “[A]

  federal court should rarely refrain from exercising its lawful jurisdiction: only in ‘exceptional

  circumstances’ where a ‘careful balancing’ of important factors, ‘heavily weighted in favor of the

  exercise of jurisdiction,’ yields the ‘clearest of justifications.’” Atkins v. CGI Techs. & Sols., Inc.,

  724 F. App’x 383, 388 (6th Cir. 2018) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr.

  Corp., 103 S. Ct. 927, 937 (1983)).

         [I]n deciding whether to defer to the concurrent jurisdiction of a state court, a
         district court must consider such factors as (1) whether the state court has assumed
         jurisdiction over any res or property; (2) whether the federal forum is less




                                                     5
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 6 of 23 - Page ID#: 429




          convenient to the parties; (3) avoidance of piecemeal litigation; and (4) the order in
          which jurisdiction was obtained.

  Romine, 160 F.3d at 340–41. Also relevant are “whether the source of governing law is state or

  federal, . . . the adequacy of the state court action to protect the federal plaintiff’s rights, . . . the

  relative progress of the state and federal proceedings, . . . [and] the presence or absence of

  concurrent jurisdiction.” Id. (internal citations omitted).

          C. Rule 12(b)(6)

          To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S.

  Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007)). “A

  claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

  the reasonable inference that the defendant is liable for the misconduct alleged.” Id. However, “a

  formulaic recitation of a cause of action’s elements will not do.” Twombly, 127 S. Ct. at 1965.

  Courts “must construe the complaint in the light most favorable to the plaintiff and accept all

  allegations as true.” Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). Yet, courts need not

  accept “legal conclusion[s] couched as [] factual allegation[s].” Papasan v. Allain, 106 S. Ct. 2932,

  2944 (1986). The Court evaluates and tests the well-pleaded Complaint contents. Peterson v.

  Ostrander, No. 17-2160, 2018 WL 4739692, at *2 (6th Cir. Apr. 6, 2018) (“[T]he court must

  confine its analysis to the pleadings and accept all well-pleaded allegations as true.”).

          Hinging on Rule 8’s minimal standards, Twombly and Iqbal require a plaintiff to “plead

  facts sufficient to show that her claim has substantive plausibility.” Johnson v. City of Shelby, 135

  S. Ct. 346, 347 (2014). Where plaintiffs state “simply, concisely, and directly events that . . .

  entitle[] them to damages,” the rules require “no more to stave off threshold dismissal for want of




                                                      6
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 7 of 23 - Page ID#: 430




  an adequate statement.” Id.; El-Hallani v. Huntington Nat. Bank, 623 F. App’x 730, 739 (6th Cir.

  2015) (“Although Twombly and Iqbal have raised the bar for pleading, it is still low.”).

         The usual 12(b)(6) standard is less straightforward as applied to a motion to compel

  arbitration. See Powers v. Charles River Labs., Inc., No. 16-cv-13668, 2017 U.S. Dist. LEXIS

  160591, at *12 (E.D. Mich. Sept. 29, 2017) (“Federal courts analyze motions to compel arbitration

  under different federal procedural standards, including Fed. R. Civ. P. 12(b)(1) for lack of subject

  matter jurisdiction, Fed. R. Civ. P. 12(b)(6) for failure to state a claim, and Fed. R. Civ. P. 56 for

  summary judgment, depending upon the facts and posture of the case.”).

          [W]hen asked by a party to compel arbitration under a contract, a federal court
         must determine whether the parties have agreed to arbitrate the dispute at issue. If
         the district court is satisfied that the agreement to arbitrate is not “in issue,” it must
         compel arbitration. If the validity of the agreement to arbitrate is “in issue,” the
         court must proceed to a trial to resolve the question. In order to show that the
         validity of the agreement is “in issue,” the party opposing arbitration must show a
         genuine issue of material fact as to the validity of the agreement to arbitrate. The
         required showing mirrors that required to withstand summary judgment in a civil
         suit.

  Great Earth Cos. v. Simons, 288 F.3d 878, 889 (6th Cir. 2002). “[T]he court is obligated, assuming

  the issue cannot be determined from the face of plaintiff’s complaint, to consider affidavits and

  other evidence of a type that would be submissible at the summary judgment stage.” Powers, 2017

  U.S. Dist. LEXIS 160591, at *12–13; see Fed. R. Civ. P. 12(d) (“If, on a motion under Rule

  12(b)(6) or 12(c), matters outside the pleadings are presented to and not excluded by the court, the

  motion must be treated as one for summary judgment under Rule 56.”). Both sides have liberally

  operated outside the boundaries of the pleadings, inviting analysis consistent with Rule 56. Neither

  side claims the need for discovery on the pertinent issues.




                                                     7
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 8 of 23 - Page ID#: 431




         D. Motion to Compel Arbitration and Enjoin State Court Proceedings

         “The [Federal Arbitration Act] allows ‘[a] party aggrieved by the alleged failure, neglect,

  or refusal of another to arbitrate under a written agreement for arbitration’ to seek an order

  compelling arbitration and permits a stay of other proceedings if claims are referred to arbitration.”

  McGee v. Armstrong, 941 F.3d 859, 865 (6th Cir. 2019).

         When considering a motion to stay proceedings and compel arbitration under the
         Act, a court has four tasks: first, it must determine whether the parties agreed to
         arbitrate; second, it must determine the scope of that agreement; third, if federal
         statutory claims are asserted, it must consider whether Congress intended those
         claims to be nonarbitrable; and fourth, if the court concludes that some, but not all,
         of the claims in the action are subject to arbitration, it must determine whether to
         stay the remainder of the proceedings pending arbitration.

  Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000). “[A] district court may enjoin state-court

  proceedings after compelling arbitration, and that activity does not violate the Anti-Injunction

  Act.” Caudill, 2014 WL 3420783, at *10 (citing Great Earth Cos., 288 F.3d at 893.

  III.   ANALYSIS

         A. Subject-Matter Jurisdiction

         Craig cites Rule 12(b)(1) but nowhere actually suggests that the Court lacks subject-matter

  jurisdiction. See DE 15. Instead, the motion discusses jurisdiction only within the context of

  abstention. See id. at 8–12. Nor does Brookdale’s response address this asserted but unargued

  dismissal basis. See DE 17 at 3–4.

          “District courts may exercise diversity jurisdiction over ‘civil actions where the matter in

  controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

  citizens of different states.’” Heyman v. Lincoln Nat’l Life Ins. Co., 781 F. App’x 463, 468 (6th

  Cir. 2019) (quoting 28 U.S.C. § 1332(a)(1)). Here, the Court perceives no jurisdictional defect.




                                                    8
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 9 of 23 - Page ID#: 432




         First, the operative complaint adequately alleges complete diversity between the parties.

  See DE 7 ¶¶ 7–12. The citizenship of BLC Lexington SNF, LLC, for diversity purposes, depends

  on the citizenship of its members. See Delay v. Rosenthal Collins Grp., Inc., 585 F.3d 1003, 1005

  (6th Cir. 2009) (“[A] limited liability company has the citizenship of each of its members.”). BLC’s

  sole member, American Retirement Corporation, is joined as a Plaintiff in this action. The

  complaint alleges that American Retirement Corporation is a Tennessee citizen, which means that

  BLC shares its Tennessee citizenship. See DE 7 ¶¶ 7–8. The other corporate Plaintiffs are likewise

  citizens of Tennessee by virtue of their state of incorporation and principal place of business. See

  id. ¶¶ 9–10. Plaintiffs allege that Defendant is a Kentucky citizen. See id. ¶ 11.6

         Second, the complaint alleges that the underlying claims—those which Brookdale seeks to

  compel to arbitration—cross the jurisdictional threshold. See id. ¶ 13. Brookdale argues that it is

  “facially apparent” the claims satisfy the amount-in-controversy requirement, noting that

  Defendant “seeks compensatory and punitive damages as well as costs.” See id. The state court

  complaint lists nine claims against numerous entities and individuals. See DE 1-2. The asserted

  injuries include “bedsores, UTIs, weight fluctuation, skin insufficiencies, pneumonia, a collapsed

  lung, and illegal discharge.” See id. ¶ 49. The complaint further alleges “pecuniary injury including

  overcharging and theft of personal items,” as well as “unnecessary loss of personal dignity, pain

  and suffering, degradation, emotional distress and hospitalization.” See id. ¶¶ 50–51. The range

  and gravity of injuries suggests (and Defendant does not dispute) that the amount-in-controversy

  requirement has been satisfied. Indeed, the state complaint confirms the amount. DE 1-2 ¶ 37

  (claiming in excess of $75,000).



  6
   As “the legal representative of the estate of a decedent,” Defendant has the same citizenship as
  Craig, who Plaintiffs previously alleged was a Kentucky citizen. See 28 U.S.C. § 1332(c)(2); DE
  1 ¶ 6.


                                                    9
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 10 of 23 - Page ID#: 433




          For these reasons, the Court concludes that diversity-based subject-matter jurisdiction

  exists7 and rejects the baseless 12(b)(1) ground for dismissal.

          B. Colorado River Abstention

          Defendant urges the Court to decline to exercise jurisdiction based on federalism concerns.

  See DE 15 at 8–12. Per Defendant, the state court action parallels this one, and six of the eight

  relevant factors favor abstention. Id. Brookdale sees it differently; Plaintiffs challenge each of the

  six factors relied upon by Defendant and oppugn abstention. See DE 17 at 7– 14.

          “Before the Colorado River doctrine can be applied, the district court must first determine

  that the concurrent state and federal actions are actually parallel.” Romine, 160 F.3d at 339. This

  requirement is met “if the two proceedings are substantially similar.” Id. at 340 (internal quotation

  omitted). “There is also no requirement that the parties in the state court proceedings be identical

  to those in the federal case.” Bates v. Van Buren Twp., 122 F. App’x 803, 806 (6th Cir. 2004).

  “However, cases are not considered parallel if there is an issue that would not be resolved by the

  state court upon the completion of the state court action.” Kopacz v. Hopkinsville Surface & Storm

  Water Util., 714 F. Supp. 2d 682, 686 (W.D. Ky. 2010).

          Here, Defendant contends, and Brookdale does not contest, that the two proceedings are

  parallel. The parties in the two actions are not identical, but Plaintiffs in this case are all joined as

  defendants in the state court proceeding. Both actions involve or center on allegations relating to

  the care provided to Craig while he was a Brookdale resident. And, because Brookdale raised the

  arbitration agreement as an affirmative defense in response to Craig’s complaint, the state court

  would be required to resolve this issue. See Kopacz, 714 F. Supp. 2d at 686. For these reasons, the



  7
   Plaintiffs also argued that 9 U.S.C. § 4 provides a basis for federal jurisdiction. However, the
  FAA “bestow[s] no federal jurisdiction but rather requir[es] an independent jurisdictional basis.”
  Hall St. Assocs., L.L.C. v. Mattel, Inc., 128 S. Ct. 1396, 1402 (2008).


                                                     10
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 11 of 23 - Page ID#: 434




  cases are sufficiently similar to satisfy the threshold inquiry and allow the Court to consider

  whether Colorado River abstention should apply.

         “Abstention from the exercise of federal jurisdiction is the exception, not the rule.” Colo.

  River Water Conservation Dist., 96 S. Ct. at 1244. The Court, again, considers

         (1) whether the state court has assumed jurisdiction over any res or property; (2)
         whether the federal forum is less convenient to the parties; (3) avoidance of
         piecemeal litigation; and (4) the order in which jurisdiction was obtained. . . . (5)
         whether the source of governing law is state or federal; (6) the adequacy of the state
         court action to protect the federal plaintiff’s rights; (7) the relative progress of the
         state and federal proceedings; and, (8) the presence or absence of concurrent
         jurisdiction.

  Bates, 122 F. App’x at 807. “The ‘most important’ factor courts are to consider is whether there

  exists a ‘clear federal policy evinc[ing] . . . the avoidance of piecemeal adjudication.’” Answers in

  Genesis of Ky., Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 467–68 (6th Cir. 2009)

  (quoting Colo. River Water Conservation Dist., 96 S. Ct. at 1247). There assuredly is no such

  policy in the FAA, which instead displays a strong federal policy favoring arbitration. Id.;

  Inhalation Plastics, Inc. v. Medex Cardio-Pulmonary, Inc., 383 F. App’x 517, 520 (6th Cir. 2010)

  (“All doubts regarding the arbitrability of an issue must be resolved in favor of arbitration.”).

  Courts in this district, reviewing analogous cases (involving the same federal court Plaintiffs) have

  found abstention unwarranted under like circumstances. See Oatis, 2019 WL 6221006, at *12–13;

  Caudill, 2014 WL 3420783, at *6–7. Those well-crafted decisions are persuasive.

         This case does not call for Colorado River abstention. As in the cases above, the most

  important factor—the avoidance of piecemeal adjudication—is absent; this sharply supports

  exercising jurisdiction because of the federal policy favoring arbitration. The first two factors are

  not in play and thus counsel against abstention. See PaineWebber, Inc. v. Cohen, 276 F.3d 197,

  207 (6th Cir. 2001). The state court has not assumed jurisdiction over any res or property, and the




                                                   11
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 12 of 23 - Page ID#: 435




  two courts are located in the same city. Although the state court acquired jurisdiction first, very

  little time passed before Brookdale initiated this action; thus, “the minimal temporal delay is

  insignificant.” See id. With respect to the relative progress of the proceedings, Brookdale

  represents without opposition that “[t]he state court matter has not proceeded beyond the initial

  pleadings.” DE 17 at 11. With respect to the fifth factor, the law governing the question of

  arbitrability is largely federal, despite the fact that state law applies to the underlying dispute and

  the FAA borrows some state principles regarding contract revocation. PaineWebber, Inc., 276 F.3d

  at 208; Snap-On Tools Corp. v. Mason, 18 F.3d 1261, 1266 (5th Cir. 1994) (“However, in this

  federal case—concerning only whether the case should be submitted to arbitration under § 4 of the

  FAA—federal law provides the rule of decision on the merits.”).

         On the other hand, the sixth factor—the adequacy of the state court action to protect the

  federal plaintiff’s rights—supports abstention because the FAA is “binding on state courts that

  interpret contracts involving interstate commerce.” PaineWebber, Inc., 276 F.3d at 208. The state

  court proceeding thus adequately protects Brookdale’s rights. The eighth factor also slightly favors

  abstention here because there is concurrent jurisdiction. But, “the eighth factor is insufficient to

  justify abstention despite concurrent jurisdiction in state and federal court where a congressional

  act provides the governing law and expresses a preference for federal litigation.” PaineWebber,

  Inc., 276 F.3d at 208–09. As discussed above, the FAA conveys that preference. In all, this action

  does not involve “exceptional circumstances, the clearest of justifications” to convince the Court

  to surrender jurisdiction. See id. (quoting Moses H. Cone Mem’l Hosp., 103 S. Ct. at 942). The

  Court will not abstain.




                                                    12
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 13 of 23 - Page ID#: 436




         C. Failure to State a Claim

         “Under the Federal Arbitration Act, parties to a contract may agree that an arbitrator rather

  than a court will resolve disputes arising out of the contract.” Henry Schein, Inc. v. Archer & White

  Sales, Inc., 139 S. Ct. 524, 527 (2019). “The court ‘must determine whether the dispute is

  arbitrable, meaning that a valid agreement to arbitrate exists between the parties and that the

  specific dispute falls within the substantive scope of the agreement.’” Mazera v. Varsity Ford

  Mgmt. Servs., LLC, 565 F.3d 997, 1001 (6th Cir. 2009). Parties sometimes disagree about

  “threshold arbitrability questions—that is, whether their arbitration agreement applies to the

  particular dispute.” Henry Schein, Inc., 139 S. Ct. at 527. When parties agree by contract to

  delegate this threshold question to an arbitrator, “the courts must respect the parties’ decision as

  embodied in the contract.” Id. at 528.

         “Because arbitration agreements are fundamentally contracts, [a court] review[s] the

  enforceability of an arbitration agreement according to the applicable state law of contract

  formation.” GGNSC Louisville St. Matthews LLC v. Badgett, 728 F. App’x 436, 440 (6th Cir.

  2018).8 “Under [Kentucky law and the FAA], a party seeking to compel arbitration has the initial

  burden of establishing the existence of a valid agreement to arbitrate.” Ping v. Beverly Enters., 376

  S.W.3d 581, 590 (Ky. 2012). Interpretation begins with the plain language of the contract. Ky.

  Shakespeare Festival, Inc. v. Dunaway, 490 S.W.3d 691, 694 (Ky. 2016). “‘[I]n the absence of

  ambiguity a written instrument will be enforced strictly according to its terms,’ and a court will

  interpret the contract’s terms by assigning language its ordinary meaning and without resort to




  8
    The parties apply Kentucky law without undertaking a choice-of-law analysis. This squares with
  the agreement. DE 1-1 ¶ X.E. Further, the Court follows suit, as “Kentucky’s choice-of-law rules
  favor the application of its own law.” See Boling v. Prospect Funding Holdings, LLC, 771 F. App’x
  562, 574 (6th Cir. 2019).


                                                   13
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 14 of 23 - Page ID#: 437




  extrinsic evidence.” Frear v. P.T.A. Indus., 103 S.W.3d 99, 106 (Ky. 2003) (internal quotation

  omitted). If there is an ambiguity, the Court discerns “the intention of the parties from the contract

  as a whole, and in doing so will consider the subject matter of the contract, the situation of the

  parties and the conditions under which the contract was written.” Whitlow v. Whitlow, 267 S.W.2d

  739, 740 (Ky. 1954).

         Here, the Court finds that a valid arbitration agreement exists and applies between the

  parties. Accordingly, Defendant is not entitled to dismissal of this action. Each of Defendant’s

  contrary arguments is without merit.

              1. Duration

         Defendant argues that the admission agreement containing the arbitration clause terminated

  upon Craig’s discharge from the facility. See DE 15 at 4–5.9 Brookdale counters by pointing to

  provisions purporting to bind third parties (including representatives and administrators) and by

  highlighting that the arbitration clause, by its plain text, survives the resident’s death. See DE 17

  at 5–6.10 Brookdale further notes that this District has rejected Defendant’s exact argument in

  another case involving the same admission agreement. See id. at 4–5 (discussing Oatis, 2019 WL

  6221006).

         The Court fully agrees with the analysis in Oatis. Although the contract does suggest in the

  initial term provision that the entire agreement continues only until discharge, the specific

  provision relating to the duration of the arbitration clause refutes that reading. Oatis interprets the

  agreement as a whole (as Kentucky law dictates) and harmonizes the two provisions, explaining



  9
     The “term” provision of the agreement explains that “[t]he term of this Agreement shall
  commence on the date of admission, and continue in full force and effect until the Resident is
  discharged or transferred from the Provider and all Resident’s personal effects are removed from
  the Resident’s room.” DE 1-1 at 1.
  10
     The agreement states that “[t]he Arbitration Provision shall survive your death.”


                                                    14
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 15 of 23 - Page ID#: 438




  that the separate, indefinite “term” provision applies only to the arbitration clause. See Oatis, 2019

  WL 6221006, at *8–9. It strains common sense to suppose that the arbitration clause survives death

  but ceases to bind the parties during the period between discharge and death. By the plain terms

  of the arbitration clause, the provision remains operative today and binds Defendant.11

             2. Scope

         On Defendant’s read, the arbitration clause, by its terms, does not apply to some of the

  claims in the underlying state proceeding—namely, involuntary transfer. See DE 15 at 6–8.

  Brookdale explains that the carve-out actually contemplates an appeal of an administrative agency

  decision to involuntarily discharge a resident; Kentucky regulations provide for a notice and appeal

  process. See DE 17 at 6–7. Per Brookdale, Defendant’s lawsuit, which includes a count for

  violation of resident’s rights (one of which relates to transfer and discharge) does not fall within

  this exception. See id.

         The Court is unpersuaded by Defendant’s argument for two reasons. First, the arbitration

  clause expressly states that an arbitrator, not a court, will decide issues “regarding interpretation

  [and] scope.” See DE 1-1 at 11–12. This language “clearly and unmistakably” indicates that the

  parties delegated the “‘gateway’ questions of ‘arbitrability.’” See Henry Schein, Inc., 139 S. Ct. at

  529. Second, even if this question were for the Court, Brookdale correctly notes that “Defendant’s

  Complaint is for money damages for alleged violations of statutory rights provided to long-term




  11
     Of course, the arbitration clause encompasses disputes over involuntary transfer or eviction.
  That carve-out would not be needed if discharge ended the agreement anyway. Further,
  Defendant’s construct would put the power to vanquish the arbitration compact in each party’s
  unilateral hands. For instance, a Medicaid or Medicare-based patient can terminate “immediately
  . . . upon written notice.” DE 1-1, ¶ V.A.1-3. Neither the whole contract nor common sense
  suggests that the arbitration clause—one meant to govern all claims arising from any stay at the
  Provider—could lapse so easily. The Court, when accounting for the full scope and structure of
  the contract finds Defendant’s proffered reading facile and implausible.


                                                   15
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 16 of 23 - Page ID#: 439




  care residents.” See DE 17 at 6. Accordingly, there is no support for the position that Defendant’s

  claims fall outside the scope of the arbitration clause.12

              3. Arbitration as a Condition of Admission

          Defendant contends that the admission agreement violates 42 C.F.R. § 483.70(n)(1)

  because admission to the facility was conditioned on acceptance of the binding arbitration

  provision. See DE 15 at 12–13. According to Brookdale, no version of this regulation was legally

  effective at the time Craig signed the admission agreement. See DE 17 at 14–17; DE 23 at 11–12

  (explaining history of amendments and referencing federal injunction in effect from November 7,

  2016, until September 16, 2019). Defendant does not quibble with the regulatory history; instead,

  he observes that facilities must comply with the provision in order to participate in the Medicare

  and Medicaid programs and that the injunction merely prohibited the agency from withholding

  funds based on a violation of the enjoined regulation. See DE 15 at 12–13; DE 21 at 14.

          The Court does not read the regulation to invalidate the parties’ agreement. All agree that

  42 C.F.R. § 483.70(n)(1) was not operative, per Am. Health Care Ass’n v. Burwell, 217 F. Supp.

  3d 921 (N.D. Miss. 2016), at the time Craig signed the agreement containing the arbitration clause.

  Even if the regulation were in effect at the time, it is not clear that excusing a private party from a

  contractual obligation is the appropriate remedy; the regulation relates only to eligibility for federal

  funding. See Northpoint Health Servs. v. United States Dep’t of Health & Human Servs., 438 F.

  Supp. 3d 956, 966-67 (W.D. Ark. 2020)(discussing new but comparable rule: “[T]he . . . Rule

  places requirements on the use of arbitration agreements that do not undermine the validity or



  12
    The state complaint includes a laundry list of statutory and regulatory references. One, cited by
  Defendant, says a right violated pertained to transfer. DE 1-2, ¶ 39(b). The Court has scoured the
  lengthy pleading for any factual allegations linked to the statutory right and sees none. Defendant
  discusses no such facts. If there is such a claim, the arbitrator can segregate it as appropriate in her
  handling of the dispute.


                                                    16
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 17 of 23 - Page ID#: 440




  enforceability of the agreement when it comes before a court. Instead, the Rule only establishes

  conditions of the facility’s receipt of federal subsidies.”).

              4. Unconscionability

          According to Defendant, the arbitration clause is both procedurally and substantively

  unconscionable. See DE 15 at 14–16. Procedurally, the clause impermissibly prohibits the recovery

  of attorneys’ fees, and substantively, the clause is broad enough to cover intentional torts. See id.

  at 15–16. Brookdale contests this characterization, averring that the clause is clear and “neither

  unreasonable nor grossly favorable to one side.” See DE 17 at 18. Brookdale notes that arbitration

  provides Defendant an opportunity to present all claims and that any unconscionable clause is

  severable from the rest of the provision. See id. (quoting severability provision at DE 1-1 at 15).

          A fundamental rule of contract law holds that, absent fraud in the inducement, a
          written agreement duly executed by the party to be held, who had an opportunity to
          read it, will be enforced according to its terms. The doctrine of unconscionability
          has developed as a narrow exception to this fundamental rule.

  Conseco Fin. Servicing Corp. v. Wilder, 47 S.W.3d 335, 341 (Ky. Ct. App. 2001). An

  unconscionable contract is “one which no man in his senses, not under delusion, would make, on

  the one hand, and which no fair and honest man would accept, on the other.” Louisville Bear Safety

  Serv. v. S. Cent. Bell Tel. Co., 571 S.W.2d 438, 439 (Ky. Ct. App. 1978) (quoting Black’s Law

  Dictionary 1694 (4th ed.)). In Valued Services of Kentucky, LLC v. Watkins, 309 S.W.3d 256 (Ky.

  Ct. App. 2009), the Kentucky Court of Appeals deemed unconscionable an agreement that would

  have required a customer who received a cash advance to arbitrate his claim for false

  imprisonment. Watkins summarized its reasoning as follows:

          [T]he arbitration provision is unconscionable because it encompasses an intentional
          tort with so little connection to the underlying agreement that it could not have been
          foreseen by Watkins when he signed that agreement.




                                                    17
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 18 of 23 - Page ID#: 441




  Id. at 265 (emphasis added). As with arbitrability and scope, parties may delegate to an arbitrator

  issues relating to unconscionability. See Rent-A-Center, W., Inc. v. Jackson, 130 S. Ct. 2772, 2779

  (2010) (“Section 2 [of the FAA] operates on the specific ‘written provision’ to ‘settle by arbitration

  a controversy’ that the party seeks to enforce.”); DE 1-1, ¶ VIII.A.1.

         Here, Defendant does not confront the fact that the agreement delegated the threshold

  question of unconscionability to an arbitrator. See DE 1-1 at 12. As a result, Defendant must show

  that delegation is unconscionable. See Jackson, 130 S. Ct. at 2779 (“[U]nless Jackson challenged

  the delegation provision specifically, we must treat it as valid under § 2, and must enforce it under

  §§ 3 and 4, leaving any challenge to the validity of the Agreement as a whole for the arbitrator.”).

  However, his arguments are not so tailored. See DE 15 at 15 (“Mr. Craig would have to cover any

  and all attorneys’ fees for any action brought despite whether it was a contractual dispute, any

  level of tort, or a breach in any statutory duty.”) (emphasis added). Because the agreement

  delegated this issue, the question is whether the clause is unconscionable insofar as it requires

  Craig to pay his own attorney to arbitrate the threshold question of unconscionability. As in

  Jackson, Defendant’s showing is inadequate. See Jackson, 130 S. Ct. at 2780 (“[T]he unfairness

  of the fee-splitting arrangement may be more difficult to establish for the arbitration of

  enforceability than for arbitration of more complex and fact-related aspects of the alleged

  employment discrimination. Jackson, however, did not make any arguments specific to the

  delegation provision[.]”) (emphasis added).

         In any event, were the question for the Court, unconscionability would not invalidate the

  arbitration clause. Assuming without deciding that the restriction on attorneys’ fees is




                                                   18
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 19 of 23 - Page ID#: 442




  unconscionable13, this provision would be severable from the rest of the arbitration clause. See

  Brookdale Senior Living, Inc. v. Stacy, 27 F. Supp. 3d 776, 789–90 (E.D. Ky. 2014) (discussing

  and rejecting comparison to Abner, which had found arbitration agreement substantively

  unconscionable, and deeming severable the agreement to arbitrate); DE 1-1. ¶ VIII and id. A.15

  (both outlining severability in context of arbitration clause). Moreover, the analogy to Watkins is

  inapposite. In that case, the store manager locked the customer in her office and refused to let him

  leave until he paid his loan; the customer ultimately called 911 to report being held against his

  will. Watkins, 309 S.W.3d at 258–59. This case plainly does not involve allegations of wrongdoing

  “with so little connection to the underlying agreement.” See id. at 265. Defendant posits no

  intentional torts. The Court views the pleaded claims as reasonably foreseeable to the parties at the

  time of contracting. Because the parties agreed that an arbitrator would decide questions of

  unconscionability and because Defendant has not shown that delegation itself was unconscionable,

  this defense fails.

              5. Condition Precedent

          Defendant claims that the agreement is not enforceable for failure of a condition precedent.

  See DE 15 at 16–18. The challenged condition relates to “the necessary qualifications and/or

  licenses required by federal, state, and local laws and regulations to provide skilled nursing care

  in this state.” See id. at 17. However, Brookdale admitted in its answer that it holds a license from

  the Commonwealth of Kentucky to operate the facility. See DE 17 at 19.

          At the threshold, the Court doubts that the identified language, phrased in III.B. as a

  warranty, creates a condition precedent. “A condition is an event, not certain to occur, which must




  13
    Of course, there typically would not be (and Defendant does not allege) a statutory fee provision
  on a threshold issue of contract construction.


                                                   19
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 20 of 23 - Page ID#: 443




  occur, unless its non-occurrence is excused, before performance under a contract becomes due.”

  Restatement (Second) of Contracts § 224 (1981) (emphasis added); see United Ins. Co. of Am. v.

  Commonwealth, No. 2013-CA-000612-MR, 2014 Ky. App. Unpub. LEXIS 1046 (Ky. Ct. App.

  Aug. 15, 2014) (quoting Restatement definition). Under certain circumstances, securing a license

  may constitute such an event, but there is no dispute here that Brookdale had the required license.

  For example, the underlying action does not seek to recover resident charges unwittingly paid to

  an unlicensed facility.

         Furthermore, the Court rejects the circular attempt to avoid the arbitration clause.

  Defendant appears to argue, based on the Complaint’s allegations alone, that Brookdale, by

  rendering sub-standard care, lacked “the necessary qualifications and/or licenses” and that this

  failure renders the entire contract unenforceable. The Court declines to hinge contract validity on

  Defendant’s post-formation claim that Brookdale failed to perform to its warranted standard.

             6. Capacity

         Finally, Defendant submits that Craig lacked capacity at the time he signed the admission

  agreement. See DE 15 at 18–19. Defendant notes that he acted as Craig’s attorney-in-fact from

  2012 until Craig’s death and that Craig experienced “episodes of delirium and confusion” during

  his stay at Brookdale Richmond Place. See id. at 18; DE 15-4. Defendant offers a smattering of

  facility documentation and medical records to substantiate these claims. See id.; DE 15-5; DE 15-

  6. In response, Brookdale focuses on Craig’s capacity at the time of the agreement; the medical

  records pertain to a different time period.14 See DE 17 at 20. Additionally, per Brookdale




  14
    The facility’s care plan reflects “delirium or an acute confusional episode” occurring once in
  October 2018 and again in January 2019. See DE 13. A medical record from UK Chandler Medical
  Center relates to the October 2018 episode. See DE 14. Craig signed the admission agreement on
  May 7, 2018. See DE 1-1.


                                                  20
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 21 of 23 - Page ID#: 444




  submissions, Craig obtained a perfect score on the cognitive assessment completed soon after his

  admission to the facility. See id. at 21. Brookdale directs the Court to consider cases in the Eastern

  and Western Districts of Kentucky where nursing home residents asserting lack of capacity were

  deemed bound by arbitration agreements. See id. at 21–23.

         Under Kentucky law, “there is always the presumption of sanity and capacity to contract.”

  Holcomb v. Brashears, 273 S.W.2d 810, 811 (Ky. Ct. App. 1954). “[E]very contracting party ‘must

  be treated as . . . of sound mind until the contrary is shown by clear and convincing evidence.’”

  Estate of Adams v. Trover, 547 S.W.3d 545, 554 (Ky. Ct. App. 2018) (internal quotation and

  emphasis omitted). “[A] transaction sought to be annulled with [a person not adjudged mentally

  unsound] will not be voided unless the condition be so obvious that any and all ordinarily prudent

  minded persons would observe the defect.” Everett v. Downing, 182 S.W.2d 232, 236 (Ky. 1944).

  “There must be some direct proof sufficient to convince the minds of the court that at the time the

  transactions were entered into that he did not and could not understand his acts.” Revlett v. Revlett,

  118 S.W.2d 150, 155 (Ky. 1938). “[U]nsoundness of mind to avoid a contract must relate to the

  immediate time when the contract was made.” Jefferson Standard Life Ins. Co. v. Cheek’s Adm’r,

  80 S.W.2d 518, 520 (Ky. 1934).

         Here, Defendant has not shown by clear and convincing evidence that Craig lacked

  capacity at the time of the arbitration agreement. The Court begins with the presumption that Craig

  had capacity to contract. As proof of unsoundness of mind, Defendant points to a power of

  attorney,15 executed six years before the agreement, and facility and medical records, showing



  15
    Defendant suggests that the power of attorney indicates that Craig lacked capacity and complains
  that Brookdale negotiated the agreement with Craig, not Defendant. However, Craig’s decision to
  sign a power of attorney does not in any way determine his mental capacity in general and is distant
  in time from when he signed the arbitration agreement. Logically and legally, of course, Craig
  would have had to have capacity in 2012 to enter a valid power of attorney. The existence of the


                                                   21
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 22 of 23 - Page ID#: 445




  “delirium or an acute confusional episode” five months after Craig was admitted. There is no

  evidence relating to the “immediate time when the contract was made.” See id. But, just seven

  days later, Brookdale’s intake assessment reveals a perfect score on an assessment that gauged

  (among other things) Craig’s speech clarity, ability to understand others and make himself

  understood, and recall. See DE 17-2. Of course, this assessment is not conclusive proof that Craig

  in fact understood the terms of the arbitration agreement. But, the contrary arguments of

  Defendant, who bears the burden, do not pass muster.

         A few more salient notes: Defendant seemingly ignores that Craig filed the state lawsuit

  on his own behalf in August 2019—this cuts sharply against the idea that Craig continuously

  lacked capacity from 2012 through his death. Further, Craig signed readmission documents

  (incorporating again the basic Admission Agreement) on several occasions after the original May

  2018 execution. See, e.g., DE 1-3 (2/16/2019); DE 1-4 (3/18/2019). Defendant does not document

  any capacity proof at the specific points of any agreement entries by Craig (the original or any

  subsequent re-admission dates). The Court sees no genuine dispute, as to capacity, on the record

  before it. Defendant faced and failed to carry the onerous burden.

         D. Motion to Compel Arbitration

         Brookdale requests an order compelling arbitration and enjoining Defendant from

  continuing to litigate the state court matter. See DE 19. For support, Brookdale largely restates the

  previous arguments—included in its response opposing Defendant’s motion to dismiss—going to

  the enforceability of the arbitration clause. See DE 19-1 at 5– 21. Brookdale further describes the

  Court’s authority to enjoin Defendant from pressing his claims in any forum other than binding




  power is a tool designed to endure incapacity, but Craig could not have executed the document
  without capacity at the time.


                                                   22
Case: 5:19-cv-00376-REW-MAS Doc #: 26 Filed: 08/13/20 Page: 23 of 23 - Page ID#: 446




  arbitration. See id. at 21–22. In response, Defendant largely lifts the substance from his earlier

  dismissal motion. Compare DE 15, with DE 21.

         The requested injunction is appropriate to protect the final judgment of the Court on the

  enforceability of the arbitration agreement. See Great Earth Cos., 288 F.3d at 893; Oatsis, 2019

  WL 6221006, at *15. Having concluded that the arbitration clause is binding and applies to the

  claims asserted, the Court will enjoin Defendant from pursuing the claims in the state proceeding.

  VI.    CONCLUSION

         Accordingly, the Court ORDERS as follows:

         1. The Court DENIES Defendant’s motion to dismiss (DE 15);

         2. The Court GRANTS Brookdale’s motion to compel and enjoin Defendant (DE 19);

         3. The Court DENIES Defendant’s motion to strike (DE 20);

         4. Pursuant to the Federal Arbitration Act, the Court COMPELS Defendant to submit the

             claims now pending in Fayette Circuit Court to arbitration under the terms of the

             arbitration agreement. Further, the Court ENJOINS Defendant from further pursuing

             the claims in state court; and

         5. The Court STAYS this matter until arbitration is concluded. The parties are directed to

             file, by November 23, 2020, a joint status report regarding the progress of arbitration.

         This the 13th day of August, 2020.




                                                  23
